Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-1-2006

Kehres v. PA Unemployment
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5226




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Kehres v. PA Unemployment" (2006). 2006 Decisions. Paper 972.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/972


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DPS-194                                             NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                   NO. 05-5226
                                ________________

                                 DEBRA KEHRES

                                                    Appellant,

                                         v.

          PA UNEMPLOYMENT COMPENSATION BOARD OF REVIEW;
                    STEPHEN M. SCHMERIN, Secretary,
                        PA Dept. of Labor & Industry
                  ____________________________________

                   On Appeal From the United States District Court
                       For the Eastern District of Pennsylvania
                               (D.C. Civ. No. 05-2932 )
                   District Judge: Honorable Mary A. McLaughlin
                   _______________________________________

Submitted for Possible Summary Action Under Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                  April 20, 2006

      BEFORE: FUENTES, VAN ANTWERPEN and 1ROTH, CIRCUIT JUDGES

                                (Filed: June 1, 2006)




                                   OPINION
                            _______________________

PER CURIAM



  1
   Honorable Jane R. Roth assumed senior status on May 31, 2006.
       Debra Kehres appeals from the District Court’s order, entered October 28, 2005,

denying her motion for leave to amend and a motion for the District Court to review a

state case. Because the District Court’s disposition of these motions was correct, we will

summarily affirm.

       On June 12, 2002, Kehres had a hearing before the Pennsylvania Unemployment

Compensation Board of Review (Board) regarding her claim for unemployment

compensation. At the conclusion of the hearing, the Board ruled against Kehres and in

favor of her former employer, Tri-Valley Pharmacy. The Board’s order was affirmed on

appeal.

       On June 23, 2005, Kehres filed a pro se civil rights complaint pursuant to 42

U.S.C. § 1983, claiming that the Board and Stephen M. Schmerin, Secretary of the

Pennsylvania Department of Labor and Industry (Schmerin), violated her Fourteenth

Amendment right to due process. For relief, Kehres sought, inter alia, damages and

unemployment compensation. On August 16, 2005, the District Court granted the

defendants’ motion to dismiss the complaint based largely on Eleventh Amendment

immunity. After the District Court’s dismissal, Kehres filed a motion to amend the

complaint, a motion for reconsideration, and a motion for appointment of an attorney.

These motions were denied. Kehres then filed a motion for leave to supplement a reply,

which was denied. Thereafter, Kehres filed a motion for reconsideration, which was

denied. Finally, Kehres filed another motion for leave to amend complaint and a motion

for the District Court to review the state case. These motions were denied in the order

                                            2
filed on October 27, 2005. Kehres timely filed her notice of appeal.2

       We review a district court’s denial of a motion for leave to amend a complaint for

abuse of discretion. See Hill v. City of Scranton, 411 F.3d 118, 125 (3d Cir. 2005).

Among some factors that may justify denial of leave to amend are undue delay, bad faith,

and futility. See Arthur v. Maersk, Inc., 434 F.3d 196, 204 (3d Cir. 2006). Here, the

District Court did not abuse its discretion by denying Kehres’ latest motion to amend.

After the District Court entered a final judgment against her, Kehres filed one motion to

amend (along with other motions). After that motion was denied, Kehres filed a second

post-judgment motion to amend. In the second post-judgment motion, Kehres sought

leave to add the very same defendants she sought to add in her first post-judgment

motion. It was certainly no abuse of discretion for the District Court to deny Kehres’

duplicative motion to amend. See id.

       Further, the District Court did not abuse its discretion in denying Kehres’ motion

to review the state case. The Rooker-Feldman doctrine3 applies where a case is “brought

by state-court losers complaining of injuries caused by the state-court judgments rendered

before the district court proceedings commenced and inviting district court review and



   2
     Kehres’ notice of appeal is timely only as to the District Court’s order entered on
October 28, 2005. Kehres did not file a timely notice of appeal from the District Court’s
original dismissal order entered on August 17, 2005. See Fed. R. App. P. 4(a)(1)(A),
(a)(4)(A).
   3
   See Rooker v. Fidelity Trust Co., 263 U.S. 413, 415 (1923); District of Columbia
Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983).

                                             3
rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 125 S. Ct.
1517, 1521-22 (2005). Granting Kehres’ motion to review the state case would allow her

to use the federal courts to appeal a state court judgment and, thus, would run afoul of the

Rooker-Feldman doctrine.

        For the foregoing reasons, we conclude that no substantial question is presented in

this appeal. We, therefore, will affirm the District Court’s judgment pursuant to I.O.P.

10.6.




                                             4